Order entered June 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01391-CV

                             MARSHA FONTANIVE, Appellant

                                               V.

                              CDX HOLDINGS, INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01736-A

                                           ORDER
       We REINSTATE this appeal, which we abated for settlement purposes until June 26,

2015. On the parties’ joint motion, we ABATE the appeal again to allow the parties an

opportunity to finalize the settlement terms. The appeal will be reinstated August 25, 2015 or

upon motion by the parties to reinstate and dismiss, whichever occurs sooner.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE